Citation Nr: 0019739	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  94-44 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1977.  He died in November 1992.  The appellant is his 
surviving spouse.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 1994 by the 
New Orleans, Louisiana, Regional Office 

(RO) of the Department of Veterans Affairs (VA).  In November 
1996, the Board remanded this case in order to obtain 
additional medical evidence.  The requested actions have been 
completed, and the case is again before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran had not established service connection for 
any disability prior to his death.

2.  The veteran died in November 1992 due to cardiopulmonary 
arrest, which was caused by end stage renal disease.

3.  Medical evidence shows that the veteran's renal disease 
was etiologically related to hypertension.

4.  Neither renal disease, nor any underlying cause to 
include hypertension, is shown to have been manifested during 
the veteran's active service, or can be presumed to have been 
manifested therein, or is otherwise related to that service. 


CONCLUSION OF LAW

A claim for service connection for the cause of the veteran's 
death is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, although this claim was the 
subject of additional evidentiary development, the records 
obtained pursuant to that development, neither in and of 
themselves nor in conjunction with the evidence that had 
already been made available, have rendered the appellant's 
claim well grounded.

The threshold question that must be resolved with regard to 
each claim, in fact, is whether the appellant has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  If he or she has not, the appeal fails 
as to that claim, and the Board is under no duty to assist 
him or her in any further development of that claim, since 
such development would be futile.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  See 
also Caluza v. Brown, 7 Vet. App. 498 (1995), wherein the 
United States Court of Appeals for Veterans Claims, formerly 
the United States Court of Veterans Appeals (Court) held that 
a well-grounded claim requires evidence of a current 
disability, an inservice disability, and a nexus or link 
between the two.  In the instant case, the medical evidence 
does not demonstrate that the disability that is shown to 
have been the cause of the veteran's death (renal disease), 
nor the disability that has been attributed to have been the 
underlying cause thereof (hypertension) was manifested during 
his period of service, or can be presumed to have been 
manifested therein.  Since service connection, to include 
service connection for the cause of death, cannot be granted 
for a disability that is not shown to have been manifested 
during service or otherwise related to service, the Board 
must accordingly find that a claim for service connection for 
the cause of death in such circumstances is not well grounded 
and therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).  See 
Caluza, supra. 


The critical question that must be resolved by VA is whether 
either the veteran's fatal renal disease, or the hypertension 
that has been deemed to have been the cause thereof, was 
incurred in or aggravated by his active service, or could be 
presumed to have been incurred in service; see 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  A review of his service medical records does 
not indicate that either renal disease or hypertension was 
manifested during his period of service.  The report of his 
separation medical examination, dated in March 1977, shows 
that he was clinically evaluated as normal in all relevant 
aspects, and does not indicate the presence of either renal 
or cardiac problems, or symptoms attributed thereto.  It must 
be emphasized, in that regard, that, while his blood pressure 
was recorded as 140/90, this report specifically shows that 
there were "no abnormalities noted." 

The post-service medical evidence first shows the presence of 
hypertension in March 1980; a private medical record dated in 
that month indicates that hypertension was diagnosed pursuant 
to treatment accorded the veteran for blood in his urine 
following a low back injury.  This report, while noting 
complaints of headaches for the previous year-and-a-half, 
following a myelogram for low back pain, does not indicate 
that these headaches were symptomatic of either hypertension 
or renal disease.  The post-service medical evidence also 
shows that he was first seen with complaints of what was 
subsequently diagnosed as end stage renal disease in December 
1980, at which time severe hypertension was acknowledged.  
These records, and other medical records dated after December 
1980, consistently show that he furnished a history of 
hypertension and kidney problems dating back no earlier than 
approximately 1979; a medical record dated in July 1986 
indicates a seven-year history of end stage renal disease, 
while a September 1991 record refers to a 12-year history of 
renal failure.  An August 1987 medical record cites a seven-
year history, and December 1987 and January 1988 

records refer to the presence of end stage renal disease and 
hypertension, respectively, since 1980.  This places the 
onset of the veteran's disabilities on or about the beginning 
of 1979 (assuming the facts most favorable to the appellant's 
claim), or approximately 20 months following his separation 
from service.  The post-service evidence does not demonstrate 
that either hypertension or renal disease had been manifested 
prior to approximately January 1979, or that the presence of 
either disorder as of that date was in any manner related to 
his active military service.  

In the course of the development requested by the Board in 
its November 1996 remand, the veteran's claims folder, to 
include his service medical records, was reviewed by a VA 
physician, who pointed out, in a statement rendered in 
October 1999, that "[a]t no time" during the veteran's active 
service "was a diagnosis of hypertension entertained.  
Further, the blood pressure readings [recorded during 
service] do not support a diagnosis of hypertension."  In 
addition, according to this physician, the veteran's "service 
medical records indicate no evidence of any kidney disease 
during his time in the service.  Therefore, there is no 
evidence, that any service-related illness contributed to his 
final illness."

It must be emphasized that the controlling statutory 
provisions require that, with regard to cardiovascular-renal 
disease, a presumption of inservice incurrence can be made 
only when that such disease is manifested to a compensable 
(that is, 10 percent) degree within one year after separation 
from service.  In the instant case, neither hypertension nor 
renal disease is shown until at least 20 months following the 
veteran's separation from service.  The Board must therefore 
conclude that neither hypertension nor renal disease was 
present, or could be presumed to have been present, during 
service.  Moreover, in view of the fact that the medical 
record 

is devoid of evidence attributing his fatal disorders to 
service, the Board must also conclude that the manifestation 
of renal disease and hypertension on or about January 1979 
was not in any manner related to service; see 38 C.F.R. 
§ 3.303(d) (1999).

As discussed above, the Court, in Caluza, has held that one 
of the elements of a well-grounded claim for service 
connection is the inservice manifestation (or presumption of 
manifestation) of the disability at issue.  In this case, the 
disabilities at issue are the veteran's fatal renal disease 
and the hypertension that has been considered the cause 
thereof.  Since neither disability was present, or presumably 
present, during service, or otherwise attributable to 
service, the appellant's claim for service connection for the 
cause of the veteran's death is not well grounded.

The Board notes that the Court has held that, when a claimant 
fails to submit a well-grounded claim under 38 U.S.C.A. 
§ 5107(a) (West 1991), VA has a duty under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise the claimant of the evidence 
required to complete his or her application, in circumstances 
in which the claimant has referenced other known and existing 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); see 
also Epps v. Brown, 9 Vet. App. 341 (1996) and McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per curiam).  In the 
case at hand, the Board finds that the appellant has not 
indicated that any such evidence is available.  The Board 
must point out that its duty to assist the appellant in the 
development of her claim, as stipulated in 38 U.S.C.A. 
§ 5107(a) (West 1991), does not arise until a claim is 
shown to be well grounded.  The Board must also point out 
that she is free to submit new and material evidence, and 
reopen her claim for service connection for the cause of the 
veteran's death, at any time.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

